IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ISAAC SAVOY-SANZ,1                         §
                                               §   No. 39, 2018
         Respondent Below-                     §
         Appellant,                            §
                                               §   Court Below—Family Court
         v.                                    §   of the State of Delaware
                                               §
    ARIELE SHADOWS,                            §   File No. CN01-09487
                                               §   Petition No. 16-34337
         Petitioner Below-                     §
         Appellee.                             §

                             Submitted: September 21, 2018
                              Decided: November 30, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                         ORDER

        After careful consideration of the parties’ briefs2 and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Family Court in its well-reasoned decision dated January 9,

2018.

        NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                                   Justice
1
 The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
2
 Although the appellee did not file a conforming answering brief, she did file a document on July
24, 2018 indicating her opposition to the appeal.